 

ADDENDUM

 

TO

 

AGREEMENT

 

AND

 

PLAN OF MERGER

 

BY AND AMONG

 

INCEPTION MINING INC.,

 

CLAVO RICO, LTD, AND

 

CR ACQUISITION CORPORATION

 

   

 

 

ADDENDUM TO AGREEMENT AND PLAN OF MERGER

 

This Addendum to Agreement and Plan of Merger (this “Addendum”) is entered into
effective as of the 5th day of August, 2015, by and among Inception Mining Inc.,
a Nevada corporation (“Parent”), Clavo Rico, LTD, a Turks and Caicos corporation
(“Company”), and CR Acquisition Corporation, a Nevada corporation (“Merger
Subsidiary”).

 

background

 

A.On August 4, 2015, the parties entered into that certain Agreement and Plan of
Merger (the “Agreement”), wherein the respective Boards of Directors of the
parties (i) determined that it is in the best interests of such corporation and
their respective security holders to consummate a merger of Merger Subsidiary
with and into Company (the “Merger”) and (ii) approved and declared advisable
the Agreement, the Merger, and the other transactions contemplated by the
Agreement;     B. Article 1 of the Agreement states that the closing
transactions contemplated thereby (the “Closing” or “Closing Date”) shall take
place on the date as Company and Parent mutually agree after the satisfaction or
waiver of the conditions as described in Article 6 of the Agreement.    
C. Since the execution of the Agreement, the parties have encountered some
administrative delays with the Parent’s transfer agent that will likely result
in a delay of the issuance of shares and thus delay the Closing of the
Agreement;     D. In a good faith effort to continue the momentum and spirit of
the Agreement, the parties have agreed that the Parent shall begin the
management of the operations of the Company and shall receive all proceeds from
that management as of the date of this Addendum.







 

AGREEMENT

 

Notwithstanding the foregoing, the Agreement, or the transactions contemplated
thereby, the Company agrees that as of the date of this Addendum, Parent shall
be permitted to occupy the Clavo Rico mine to begin operations, and Parent shall
be responsible for all expenditures and entitled to all revenues therefrom. The
considerations of this Addendum shall in no way delay the Merger, nor give
either party cause for terminating the Agreement. All articles in the Agreement
shall survive this Addendum, and are not amended or otherwise implicated by this
Addendum.

 

[Signatures on Following Page]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective officers on the date first written above.

 



CLAVO RICO, LTD       /s/ Reed Benson   Reed Benson   President and Chairman    
  INCEPTION MINING INC.       /s/ Michael Ahlin   Michael Ahlin   Chief
Executive Officer       CR ACQUISITION CORPORATION       /s/ Michael Ahlin  
Michael Ahlin   Chief Executive Officer  



 

   

 

